Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woytowitz (US 2019/0313503 A1, hereinafter “Woytowitz”). 
Regarding claim 1, Woytowitz discloses a control circuit electrically coupled to an AC voltage source and a light emitting device, and controls the light emitting device to emit light, the control circuit comprising: 
a first control circuit, and a second control circuit ([0028]); 
5wherein the first control circuit is electrically coupled to the light emitting device to turn on and turn off the light emitting device and adjusts brightness of the light emitting device ([0023], [0024], [0391]);
wherein the second control circuit is electrically coupled to the light emitting device to determine whether the AC voltage source is on during a predetermined period ([0030]: predetermined interval), and 10adjust a color temperature of the light emitting device if the AC voltage source is determined to be on ([0378], [0028], [0029], [0030]).  

Regarding claim 2, Woytowitz discloses the control circuit according to claim 1, wherein the first control circuit comprises: 

a switch ([0205]); 
 15a first adjusting device ([0165]); 
wherein the first chip comprises a first power pin ([0156]: V-FULLWAVE), a first grounded pin, a set pin and a gate input pin ([0149]: ground, [0153]: gates; [0014], set data is a logical 1-bit and others of the gates when the data is a logical 0-bit); 
wherein the first power pin is grounded through a first capacitor ([0190] The bias circuit 1600 comprises capacitors C1 1602, C2 1604, resistors R1 1606, R2 1608, and diodes D1 1610, D2 1612, D3 1614, D4 1616. AC2 electrically couples to an anode of diode D1 1610 and the series combination of diode D1 1610 and resistor R1 1602 half-wave rectify AC2 with respect to AC1 and capacitor C1 1602 stores the voltage), the first ground pin is grounded, the gate input pin is electrically coupled to the light emitting device through the switch, and the gate input pin controls the light emitting device to turn on or off by the switch, the set pin is electrically coupled to the switch through the first adjusting device, and adjusts input current of the light emitting device by the first adjusting device ([0179], [0165]: rectifier works as a adjusting device).  

Regarding claim 3, Woytowitz discloses the control circuit according to claim 2, wherein the switch comprises at least one first switch, a first terminal of the at least one first switch is electrically coupled to the gate input pin ([0012]: the switch connected to the gate input), and a second terminal of the at least one first switch is electrically coupled to the light emitting device ([0005]: connected to the LED), and a third terminal of the at least one first switch is grounded through the first adjusting device ([0144]); when the at least one first switch is turned on, the light 10emitting device is turned on, and when the at least one first switch is turned off, the light emitting device is turned off ([0253], [0223]). 


Regarding claim 11, Woytowitz discloses the lighting device according to claim 10, wherein the first control circuit comprises: a first chip;  
10a switch ([0205]);
a first adjusting device ([0165]);
wherein the first chip comprises a first power pin ([0156]: V-FULLWAVE), a first grounded pin, a set pin and a gate input pin ([0149]: ground, [0153]: gates; [0014], set data is a logical 1-bit and others of the gates when the data is a logical 0-bit); 
wherein the first power pin is grounded through a first capacitor ([0190] The bias circuit 1600 comprises capacitors C1 1602, C2 1604, resistors R1 1606, R2 1608, and diodes 

Regarding claim 12, Woytowitz discloses the lighting device according to claim 11, wherein the switch comprises at least one first switch, a first terminal of the at least one first switch is electrically coupled to the gate input pin ([0012]: the switch connected to the gate input), and a second terminal of the at least one first switch is electrically coupled to the light emitting device ([0005]: connected to the LED), and a third terminal of the at least one first switch is grounded through the first adjusting device ([0144]); when the at least one first switch is turned on, the light 10emitting device is turned on, and when the at least one first switch is turned off, the light emitting device is turned off ([0253], [0223]).


Allowable Subject Matter
Claims 4-10 and 13 allowed.
The prior art of record does not reasonable teach or disclose at least one second resistor each corresponding to one of the at least one first switch;  15wherein one end of the first resistor is electrically coupled to the set pin, and the other end of the first resistor is grounded through the at least one second resistor, one end of each of the at least one second resistor of the at least one second resistor is electrically coupled to the corresponding one of the at least one first switch, and the other end of each Page 20 of 31second resistor of the at least one second is grounded. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA C KING whose telephone number is (571)270-3429.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA C KING/Primary Examiner, Art Unit 2844         

9/11/2021